1    ROBERTO MARQUEZ (SBN.: 131195)
     Law Firm of Roberto Marquez
2
     613 D Street
3    Marysville, CA 95901
     530.749.8766 / 530.743.1364
4    robertomarquez@sbcglobal.net
5

6

7
                                IN THE UNITED STATES DISTRICT COURT
8

9                                 EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                        Case No.: 2:19-CR-00023-MCE
11                 Plaintiff,
12
     vs.                                              STIPULATION AND CONTINUING
                                                      STATUS CONFERENCE, AND
13                                                    EXCLUDING TIME UNDER THE SPEEDY
     RICK GLENN VARDELL,
14
                                                      TRIAL ACT
                   Defendant
15                                                    DATE: JULY 25, 2019
                                                      TIME: 10:00 A.M.
16                                                    COURT: HON. MORRISON C. ENGLAND,
17                                                    JR.

18          Plaintiff United States of America, by and through its counsel of record, and defendant
19
     Rick Glenn Vardell, by and through his counsel of record, hereby stipulate as follows:
20
           1.      By previous orders, this matter was set for status conference on July 25, 2019.
21
           2.      By this stipulation, defendant Rick G. Vardell seeks to move to continue the
22

23   status conference and to exclude time between July 25, 2019 and September 19, 2019 at 10:00

24   A.M., under Local Code T4.
25         3.      The parties agree and stipulate, and request that the Court find the following:
26

27
     STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
28   SPEEDY TRIAL ACTDATE: JULY 25, 2019TIME: 10:00 A.M.COURT: HON. MORRISON C. ENGLAND,
     JR. - 1
1                   a)    Defendant’s counsel needs to consult with his client, conduct investigation,
2
     review discovery as well as continuing the discussions regarding the resolution of this case.
3
                     b)     Counsel for defendant Rick Glenn Vardell believes that failure to grant the
4
     above-requested continuance would deny him the reasonable time necessary for effective
5

6    preparation, taking into account the exercise of due diligence.

7                   c)    The government does not object to the continuance.
8
                    d)    Based on the above-stated findings, the ends of justice served by continuing
9
     the case as requested outweigh the interest of the public and the defendant in a trial within the
10
     original date prescribed by the Speedy Trial Act.
11

12                  e)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

13   3161, et seq., within which trial must commence, the time period of July 25, 2019 to September
14
     19, 2019 inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local
15
     Code T4] because it results from a continuance granted by the Court at defendant’s request on
16
     the basis of the Court’s finding that the ends of justice served by taking such action outweigh the
17

18   best interest of the public and the defendant in a speedy trial.

19         4.       Nothing in this stipulation and order shall preclude a finding that other provisions
20
     of the Speedy Trial Act dictate that additional time periods are excludable from the period within
21
     which a trial must commence.
22
            IT IS SO STIPULATED.
23

24   Dated: July 23, 2019                                           McGREGOR W. SCOTT
                                                                    United States Attorney
25
                                                                    /s/ CAMERON L. DESMOND
26
                                                                    CAMERON L. DESMOND
27                                                                  Assistant United States Attorney
     STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
28   SPEEDY TRIAL ACTDATE: JULY 25, 2019TIME: 10:00 A.M.COURT: HON. MORRISON C. ENGLAND,
     JR. - 2
1
     Dated: July 23, 2019                                           /s/ ROBERTO MARQUEZ
2
                                                                    ROBERTO MARQUEZ
3                                                                   Counsel for Defendant
                                                                    RICK GLENN VARDELL,
4

5

6

7
                                                   ORDER
8

9           The Court, having considered the stipulation of the parties, and good cause appearing

10   therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the
11
     stipulation of the parties, the Court finds that the failure to grant the requested continuance would
12
     deny defense counsel reasonable time necessary for effective preparation, taking into account the
13
     exercise of due diligence. The Court specifically finds that the ends of justice served by the
14

15   granting of such continuance outweigh the interests of the public and that the time from July 25,

16   2019 to September 19, 2019 inclusive shall be excluded from computation of time within which
17
     the trial of the case of Rick Glenn Vardell must be commenced under the Speedy Trial Act,
18
     pursuant to Local Code T4 (time for defense counsel to prepare and continuity of counsel
19
     pursuant to 18 U.S.C.§ 3161(h)(7)(A) and (B)(iv)).
20

21          IT IS SO ORDERED.

22   Dated: July 24, 2019
23

24

25

26

27
     STIPULATION AND CONTINUING STATUS CONFERENCE, AND EXCLUDING TIME UNDER THE
28   SPEEDY TRIAL ACTDATE: JULY 25, 2019TIME: 10:00 A.M.COURT: HON. MORRISON C. ENGLAND,
     JR. - 3
